Title: To John Adams from Oliver Wolcott, Jr., 13 February 1800
From: Wolcott, Oliver, Jr.
To: Adams, John



Treasury Department February 13th 1800

The Secretary of the Treasury, respectfully submits to the President of the United States, the following Report.
That the official proceedings of John Halstead Collector of the Customs for the District of Perth Amboy in New Jersey, have for some time past appeared to be greatly deficient in point of prudence, firmness and consistency, in some instances, exceedingly negligent and remiss, in others rigorous and oppressive, and in general tending to injure the Interests of the public, both by exposing the Revenue to loss, and by rendering the Laws odious, by an offensive and improper execution.
Although the Secretary is inclined to impute much of the evil which has been experienced to imbecillity and an improper confidence in Matthias Halstead, who has been employed in the Custom House in a subordinate station, yet he cannot resist the belief, that the Collector himself has been influenced by an unwarrantable desire of increasing his official emoluments, by a course of conduct tending to expose the Citizens to pecuniary penalties.
It is with regret, that the Secretary finds himself required to represent, a recent instance of oppressive and irregular conduct in the case of the Ship Elizabeth, James Wilbur Master, the particulars of which are disclosed in the papers herewith transmitted, being Copies of proceedings before the District Judge of New Jersey on a petition for the remission of a Penalty.
As the Collector has been pointedly admonished of his duty in respect to the Government and the Citizens in a Private Letter dated February 5th. 1799, a Copy of which is herewith transmitted, as the deficiencies then reproved, remain uncorrected; as Matthias Halstead, a man of notoriously bad character, has been since continued in the incompatible Stations of Deputy Collector and Inspector, and as the debt due to the public on account of monies advanced to discharge the pensions of Invalids remains undischarged; the Secretary considers it to be his duty to represent that the public Interest requires that the said John Halstead be removed from Office.
All which is respectfully / Submitted by


Oliv. WolcottSecy. of the Treasy.